Citation Nr: 0126369	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  94-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation on account of 
loss of use of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1953 to November 
1957.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1993 RO rating decision that denied special 
monthly compensation on account of loss of use of the right 
leg.  In April 1997 and December 1999, the Board remanded the 
case to the RO for additional development.


FINDINGS OF FACT

1.  Complete paralysis of the external popliteal nerve of the 
right lower extremity due to a service-connected disability 
causing foot drop is not shown.

2.  The veteran's right foot has not been removed, nor is 
functioning of the right foot shown to be so limited due to a 
service-connected disability that he would be equally well-
served by an amputation of the foot with use of a suitable 
prosthetic appliance. 

3.  The facts presented in this case are not so complex or 
controversial as to require the opinion of an independent 
medical expert to properly adjudicate the question at issue.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation for loss of 
use of the right foot are not met.  38 U.S.C.A. § 1114(k) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.350(a)(2), 4.63 
(2001).

2.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from May 1953 to November 
1957.

Service medical records show that the veteran was treated for 
low back problems.  A hospital summary for the period from 
August to September 1957 shows that he was treated for 
lumbosacral strain.

A RO rating decision dated in August 1958 shows that service 
connection was granted for lumbosacral strain.  A 
zero percent evaluation was assigned for this condition, 
effective from November 1957.

A RO rating decision dated in May 1973 shows that the 
evaluation for the lumbosacral strain was increased from zero 
to 20 percent.  The effective date of the 20 percent 
evaluation was January 1973.

A VA hospital summary for the period from January to March 
1975 reveals that the veteran underwent Pentothal 
examination; lumbar myelogram; facet blocks of L4-5 and L5-
S1, bilaterally; and bilateral posterolateral L5-S1 spinal 
fusion.  The diagnosis was spondylolysis of L5-S1.  

A May 1975 RO rating decision increased the evaluation for 
the low back condition, reclassified as spinal fusion of L5-
S1, from 20 to 100 percent under the provisions of 38 C.F.R. 
§ 4.30, effective from January 1975.  The 100 percent 
evaluation was reduced to 60 percent, effective from July 
1975.  The 60 percent evaluation was assigned under 
diagnostic code 5293.

A July 1975 RO rating decision reveals that service 
connection has also been established for post operative 
residuals of right ureteropelvic stricture, with bladder neck 
revision and right ureteroplasty, and that a 30 percent 
evaluation has been in effect for this disorder, effective 
from April 1965.  Service connection has also been granted 
for tinea cruris that has been rated as 10 percent disabling, 
effective from August 1963.  The July 1975 RO rating decision 
determined that the veteran was entitled to a total rating 
for compensation purposes based on unemployability due to his 
service-connected disabilities, effective from July 1975.  
The evaluations for the veteran's service-connected 
disabilities have remained unchanged since then.

VA medical reports show that the veteran was treated and 
evaluated for his service-connected conditions in the 1990's 
and 2000.  The more salient medical reports with regard to 
the issue being considered in this appeal are discussed 
below.

VA medical records show that the veteran was hospitalized in 
August 1992 for evaluation of his service-connected low back 
condition.  He complained of severe low back pain with no 
radiation to the legs.  On evaluation he was found to have 
normalized function of the low back.  A CT (computerized 
tomography) scan of the lumbosacral spine revealed spinal and 
lateral recess stenosis at the L3-4 level due primarily to 
hypertrophic degenerative facet arthropathy, ligamentum 
flavum hypertrophy and dystrophic calcification.  There was 
mild bulging of the annulus fibrosis without focal disc 
herniation appreciated.  There was bilateral neural foraminal 
narrowing at L4-5 and on the left at L5-S1 due to 
hypertrophic degenerative and probable post operative changes 
within the facets.  He was not recommended for surgery.  The 
impressions were low back pain and degenerative arthropathy 
with spinal stenosis.

A VA medical record dated in August 1992 shows that the 
veteran had spinal stenosis, and hypertrophic degenerative 
facet arthropathy with ongoing marked lower back pain that 
limited ambulation.  The signatory, a medical doctor, 
certified that the veteran was permanently disabled due to 
his conditions for purposes of obtaining a state handicap 
plate.

The veteran underwent VA medical examination in September 
1992.  He complained of recurring numbness and pain of the 
right leg with buckling and falling episodes.  He complained 
of constant low back pain with radiation to both buttocks, 
and numbness of the right leg particularly in the right thigh 
region, extending to the proximal calf.  He reported 
experiencing a burning sensation on the right lateral foot.  
He complained of difficulty walking more than 15-20 yards, 
when he had to stop and rest before he was able to continue, 
and that he used a cane at all times.  He reported discomfort 
after sitting for 20 minutes and that he no longer drove.  
Examination of the back revealed symmetrical curvilinear 
scars on either side of the lumbar spine, convex towards the 
center.  There was no tenderness over the lumbar spine.  
Flexion of the lumbar spine was restricted to 45 degrees and 
was very painful at that point.  Right and left lateral 
bending were done to about 20 degrees each.  There was no 
sciatic notch tenderness.  He was unable to walk on his heels 
and toes because of reported inability to control his right 
foot.  Deep tendon reflexes in both legs were active and 
equal.  There was no sensory deficit and no motor deficit to 
gross testing, i.e. his extensor hallucis longus was strong, 
bilaterally.  Straight leg raising was positive on the right 
at 10 degrees, and at 20 degrees on the left.  The diagnosis 
was spinal stenosis with possible herniated lumbar disc with 
residual radiculopathy in the right leg and loss of function.

The veteran testified at a hearing in October 1993.  His 
testimony was to the effect that he had functional loss of 
the right foot due to his service-connected low back 
disability and that he should be granted special monthly 
compensation for loss of use of that foot.  He testified to 
the effect that he had constant numbness of the right foot 
and that he did not walk barefoot because he sustained cuts 
and bruises due to the numbness, and that he no longer drove 
a motor vehicle because of the right foot numbness.

The veteran underwent a VA medical examination in October 
1997 in order to determine whether he had loss of use of the 
right foot.  He was obese with slow ambulation.  The right 
knee jerk was absent.  Right ankle jerk was absent.  There 
were plantar reflexes.  Motor examination of the right lower 
extremity was limited secondary to guarding secondary to 
pain, but most of the muscle groups were 5 to 5-/5 in 
strength.  He had a decreased pin sensation in the entire 
right lower extremity that followed no clear dermatomal 
distribution.  There was no sciatic notch tenderness.  There 
was a positive right leg raising test.  He was recommended 
for EMG(electromyograph)/NCS (nerve conduction studies) of 
the right lower extremity to determine the extent of 
neuropathic damage.  The EMG/NCS revealed mild L5, S1 
radiculopathy with acute and chronic features.  There was no 
evidence of foot drop clinically or by EMG.  The examiner 
noted that the veteran had spinal stenosis that did not 
generally cause foot drop, but rather limited the distance 
the veteran could walk.  It was noted that the veteran 
reported he could only walk 10-15 minutes before the 
radicular symptoms began.

The veteran underwent a VA medical examination in April 2000 
to determine whether he had loss of use of the right foot.  
He complained of persistent numbness in the right leg and 
that his knee buckled.  He reported that he could not go a 
distance of 10 to 15 minutes without his hip or knee giving 
way.  The straight leg raising test was not able to de done 
because of pain with raising of the leg to less than one 
degree.  He had a positive hip maneuver on the right.  On 
motor testing, he had a ratchety catch and give with pain in 
the entire right leg, but he had full 5 out of 5 invertors 
and evertors and dorsiflexors of the foot, as well as his 
right leg.  Sensation was absent to pin on the right leg 
sparing L4 and intact on the left with position sense absent 
on the right.  Vibration was absent to the knee on the right 
and intact on the left.  Deep reflexes were 2+ and equal.  
The toes were downgoing.  He limped on the right leg.  The 
examiner who reviewed the veteran's records concluded that 
the diagnosis was status post fusion at L5-S1 with failed 
back syndrome, spinal stenosis noted at L3, and hypertrophic 
arthritic changes at L5.  The veteran was recommended for EMG 
and CAT (computed axial tomography).  The examiner found no 
clear radicular component to the right leg disability, and no 
clear peripheral nerve distribution to the veteran's 
disability.  The examiner found no radicular signs or 
specific neuropathy signs to relate to the service-connected 
low back disability, and opined that the veteran had not loss 
the effective use of the right foot.  Nor did the examiner 
find that the veteran had foot drop due to popliteal nerve 
paralysis.  It was noted the EMG study revealed active 
denervation on right paraspinals L4-S1 and right extensor 
digitorum brevis, and mild right L5,S1 radiculopathy.  It was 
noted that the CT scan showed congenital narrowing of canal 
L2-3, L3-4, L4-5, and L5-S1, prior fusion.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for special 
monthly compensation for loss of use of the right foot and 
that he has been provided with VA medical examinations to 
determine whether he has loss the use of that foot. 

The veteran and his representative has been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the his claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

A veteran may establish entitlement to additional monthly 
compensation for loss or loss of use of a foot.  38 U.S.C.A. 
§ 1114(k).  Loss of use of a foot will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
actual remaining function of the foot, whether the acts of 
balance and propulsion, etc,, could be accomplished equally 
well by an amputation stump with prosthesis.  Extremely 
unfavorable ankylosis of the knee or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more, will be taken as loss of 
use of the foot involved.  Complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbance and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2) 
and 4.63.  Under 38 C.F.R. § 4.124a (2001), diagnostic code 
8521, complete paralysis also encompasses foot drop and 
slight droop of the first phalanges of all toes, an inability 
to dorsiflex the foot, loss of extension (dorsal flexion) of 
the proximal phalanges of the toes, loss of abduction of the 
foot, weakened adduction of the foot, and anesthesia coving 
the entire dorsum of the foot and toes.

The veteran's testimony in 1993 was to the effect that he has 
lost functional use of his right foot secondary to 
manifestations of his service-connected low back condition.  
The report of his VA medical examination in September 1992 
supports his testimony insofar as the diagnosis on that 
report is spinal stenosis with possible herniated lumbar disc 
with residual radiculopathy in the right leg and loss of 
function.  The degree of loss of function shown by that 
examination, however, is less than that necessary for a 
finding of "loss of use" of a foot, as defined above.  
While the veteran complained of inability to walk on his 
heels and toes due to an inability to control his right foot, 
the deep tendon reflexes in both of his legs were active and 
equal, and there was no sensory deficit and no motor deficit 
to gross testing, i.e. his extensor hallucis longus was 
strong, bilaterally.

The veteran underwent additional VA medical examinations in 
October 1997 and April 2000 to determine whether he had 
functional loss of use of his right foot.  At the October 
1997 VA examination, motor examination of the right lower 
extremity was limited secondary to guarding secondary to 
pain, but most of the muscle groups were 5 to 5-/5 in 
strength.  He had a decreased pin sensation in the entire 
right lower extremity that followed no clear dermatomal 
distribution.  There was no sciatic notch tenderness and 
there was a positive right straight leg raising test.  He was 
recommended for EMG/NCS of the right lower extremity to 
determine the extent of neuropathic damage.  The EMG/NCS 
revealed mild L5,S1 radiculopathy with acute and chronic 
features.  There was no evidence of foot drop clinically or 
by EMG.  The examiner noted that the veteran had spinal 
stenosis, a condition that did not generally cause foot drop, 
but rather limited the distance one could walk.  It was noted 
that the veteran reported he could only walk 10-15 minutes 
before the radicular symptoms began.  The report of the April 
2000 VA medical examination essentially confirms the findings 
at the October 1997 VA examination, and the examiner who 
reviewed that veteran's records at the time of the April 2000 
examination found no radicular signs or specific neuropathy 
signs to relate to the service-connected low back disability, 
and opined that the veteran had not lost the effective use of 
the right foot and that he did not have foot drop due to 
popliteal nerve paralysis.  

After consideration of all the evidence, the Board finds that 
it does not show that the veteran has complete paralysis of 
the external popliteal nerve of the right lower extremity due 
to a service-connected disability causing foot drop.  Nor 
does the evidence show that his right foot was removed or 
that its function is so limited due to a service-connected 
disability that he would be equally well-served by an 
amputation of the foot with use of a suitable prosthetic 
appliance.  He can walk without assistance for 10 to 15 
minutes.  There are no reported trophic or circulatory 
changes.  Hence, the preponderance of the evidence is against 
the claim for loss of use of the right foot, and the claim is 
denied.

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In a written argument dated in October 2001, the veteran's 
representative asked the Board to obtain an independent 
medical expert opinion to ascertain whether the veteran had 
any remaining functional capacity of the right foot.  The 
Board finds the veteran has undergone various VA medical 
examinations and that the evidence of record is sufficient to 
decide the appeal.  The evidence clearly shows that the 
veteran has not loss the use of his right foot, and an 
advisory opinion from an independent medical expert would not 
serve any useful purpose, as a complex medical question is 
not presented.



ORDER

Entitlement to special monthly compensation for loss of use 
of the right foot is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



